DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-17-22 has been entered. 
Claim 2 has been canceled. Claims 8 and 9 have been added. Claims 1, 3-9 are pending and under consideration. 
Applicant's arguments filed 3-17-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112
Claims 1, 3-7 remain and claims 8, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejection 
The rejection regarding SSCs having reduced methylation of PEG1 and PEG3 genes and increased methylation of H19 and IGF2 genes in claim 1 has been withdrawn. The specification teaches Fig. 13 shows “in the case5 of HFGSCs, the methylation of PEG1 and Peg3, which are maternal imprinting genes, was decreased, but the methylation of H19 and Igf2, which are paternal imprinting genes, was increased” (pg 27, lines 3-10; Fig. 13). Fig. 13 shows H19 and IGF2 increase, and PEG1 and PEG3 decrease.

    PNG
    media_image1.png
    471
    514
    media_image1.png
    Greyscale

Maintained rejection
The specification does not provide adequate written description for transdifferentiating any species of mammalian hair follicle cells into spermatogonial stem cell (SSC) as broadly encompassed by claim 1 other than transdifferentiating mouse hair follicle cells into “hair follicle-derived germ stem cells” (HFGSCs). 
Claim 1 is drawn to a  transdifferentiating mammalian hair follicle cells into spermatogonial (SSCs), the method comprising: in a culture medium containing in the presence of feeder cells such that SSCs are obtained, SSCs capable of differentiating producing ; and the SSCs have reduced methylation of PEG1 and Peg3 genes and increased methylation of H19 and IGF2 genes as compared to the mammalian hair follicle cells.
The phrase “Spermatogonial stem cells” in claim 1 encompasses at least 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, and 
iv) hair follicle derived germ stem cell-like cells (HFGSCs) capable of becoming functional sperm as described by applicants on pg 30, last paragraph. 
Claim 1 encompasses making authentic SSCs using medium comprising GDNF, GFRα1, bFGF, and feeder cells. 
Easley (Cell Reports, 2012, Vol. 2, pg 440-446) taught spermatogonial stem cell medium containing bFGF, GDNF, sodium selenite, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, linolenic acid for use in differentiating mouse cells into sperm stem cells (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). Since the time of filing, Rombaut (Mol. Human Reprod., 2018, Vol. 24, No. 2, pg 47-54) taught 
“In all species, the onset and continuation of spermatogenesis requires a well-coordinated temporal and spatial organization of cell proliferation and differentiation and relies on several, still largely unknown, signaling mechanisms provided by the testicular niche environment. This testicular niche consists of two compartments: the interstitial tissue and the seminiferous tubules. Sertoli cells are present inside the tubules and serve as a structural support for germ cells. The tubules are surrounded by peritubular myoid cells. Outside the tubules, the insterstitium consists of Leydig cells, macrophages, fibroblasts and blood vessels. Hence, it is complex to translate this testicular niche towards an in vitro system. Success stories have started from mouse PSCs (mPSCs) that were differentiated towards male gametes, resulting in live offspring. Hayashi et al. differentiated mPSCs towards primordial germ cell (PGC) like cells (PGCLCs) with the help of an induction towards the germ cell line by three members of the transforming growth factor beta (TGFβ) superfamily: Activin A and bone morphogenic proteins (BMP) 4 and 8b, in addition to the commonly used growth factors basic fibroblastic growth factor (bFGF), epidermal growth factor (EGF), leukaemia inhibitory factor (LIF) and stem cell factor (SCF). The obtained cells were transplanted into the testis of a mouse model, resulting in full spermatogenesis and offspring (Hayashi et al., 2011). More recently, complete spermatogenesis was obtained in a petri dish and the produced mouse spermatid-like cells resulted in live offspring after ICSI (Zhou et al., 2016). In this study, an initial induction towards the germ cell line was executed by Activin A and bFGF. These competent cells were pushed further towards PGCLCs by stimulation with BMP4, BMP8a, SCF, EGF and LIF. The obtained PGCLCs were subsequently co-cultured with neonatal testicular somatic cells that not only provide cell–cell contacts, but also secrete sex steroids and cytokines. Also, extra regulators like retinoic acid (RA), BMP4, BMP8a, Activin A, follicle stimulating hormone (FSH), bovine pituitary extract (BPE) and testosterone were added to the culture medium and were shown to be important for the formation of spermatid-like cells. This success can be explained by the implementation of a stepwise approach mimicking the in vivo niche. The factors of the TGFβ superfamily, vitamin A metabolites, growth factors, sex steroids and testicular somatic cell support are known to contribute to in vivo spermatogenesis and are also known to be important regulators in mouse in vitro differentiation towards gametes. Nevertheless, complete in vitro spermatogenesis starting from human PSCs (hPSCs) has not been obtained, possibly because the specific pathways in human spermatogenesis are not fully clear or have not been mimicked closely enough in vitro. Up to now, most of the human studies have applied only a few of the above-mentioned related factors used in the mouse studies in their differentiation culture, with promising but still amendable results. Also, due to the interspecies differences in spermatogenesis between rodents and human (Dym et al. 2009), it is inefficient to just copy the protocols used in mouse studies and apply them on human cells. Therefore, factors contributing to human in vitro spermatogenesis need to be unravelled” (paragraph bridging pg 47-49). 

Accordingly, spermatogenesis in humans was unpredictable. 
The specification is limited to transdifferentiating mouse hair follicle cells comprising an exogenous nucleic acid sequence encoding GFP (pg 11) cultured in DMEM/F12 containing bFGF, GDNF, and GFRα1 (pg 12, 1st full para) and “STO feeder cells as described in Example 1-3” (pg 21, line 18; referred to as “SIM mouse embryo-derived thioguanine- and auabain resistant feeder cells” in Example 1 on pg 12) to obtain “hair follicle germ stem cell-like cells” (HFGSCs) that were injected into the testes of mice and capable of producing offspring (pg 16, “Transplantation”). 
The specification does not correlate the mouse cells or conditions to any other mammalian species, specifically humans as described by Rombaut as unpredictable. The specification does not correlate obtaining HFGSCs capable of becoming spermatocytes to the “germ cell-like cell” (GSLCs) described by Ge (2014), the well-known SSCs described by Kanatsu-Shinohara (2003), or to primary spermatids (also well-known in the art as a precursor to spermatids). 
An adequate written description of method of transdifferentiating cells into spermatogonial stem cells requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the species of starting cells within the genus, and a representative number of species of cells within the genus of the final spermatogonial stem cell obtained. It is not sufficient to define a method of differentiation solely by its principal biological property, i.e. transdifferentiation of any mammalian species of hair follicle cell into any spermatogonial stem cell capable of becoming functional sperm and produce offspring, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any combination of any species of hair follicle cell, spermatogonial stem cell medium comprising GDNF, GFRα1, bFGF, and feeder cells that produces any type of spermatogonial stem cell. Also, naming a method and reagents within the method generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all methods of transdifferentiating any mammalian species of hair follicle cell in medium comprising GDNF, GFRα1, bFGF, and feeder cells to obtain any type of spermatogonial stem cell without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
Response to arguments
Applicants argue the amendment overcomes the rejections and points to Examples 1-8 (pg 9 of the response). Applicants’ argument is not persuasive for reasons set forth in the rejection. 

New rejection
The specification lacks written description for a “hair follicle-derived germ stem cell” (HFGSC) as required in claim 8. 
HFGSCs capable of becoming spermatocytes are a product-by-process. The structures/functions that define HFGSCs as compared to other germ stem cells capable of becoming spermatocytes is not defined in the specification or the art at the time of filing. 
HFGSCs capable of becoming spermatocytes appear to be a species of “Spermatogonial stem cells” (SSCs) which encompasses at least 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, and 
iv) hair follicle derived germ stem cell-like cells (HFGSCs) capable of becoming functional sperm as described by applicants on pg 30, last paragraph. 
Applicants do not teach the structures that distinguish HFGSCs capable of becoming spermatocytes from GSLCs, SSCs well-known in the art, or primary spermatocytes. Accordingly, the phrase lacks written description. 
Enablement
Claims 1, 3-7 remain and claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transdifferentiating mouse hair follicle cells in SSC medium comprising bFGF, GDNF, and GFRα1 in the presence of feeder cells such that hair follicle-germ cell-like stem cells (HFGSCs) are obtained, does not reasonably provide enablement for transdifferentiating any mammalian species of hair follicle cells into any type of SSCs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable transdifferentiating any species of mammalian hair follicle cells into spermatogonial stem cell (SSC) as broadly encompassed by claim 1 other than transdifferentiating mouse hair follicle cells into “hair follicle-derived germ stem cells” (HFGSCs).
The claims and their scope are discussed above. 
The state of the art, and the unpredictability of correlating the specific combination of factors required for differentiating any species of cells into spermatogonial cells is discussed above by Easley, and Rombaut. In particular, spermatogenesis in humans was unpredictable as described by Rombaut. 
The specification is limited to transdifferentiating mouse hair follicle cells comprising an exogenous nucleic acid sequence encoding GFP (pg 11) cultured in DMEM/F12 containing bFGF, GDNF, and GFRα1 (pg 12, 1st full para) and “STO feeder cells as described in Example 1-3” (pg 21, line 18; referred to as “SIM mouse embryo-derived thioguanine- and auabain resistant feeder cells” in Example 1 on pg 12) to obtain “hair follicle germ stem cell-like cells” (HFGSCs) that were injected into the testes of mice and capable of producing offspring (pg 16, “Transplantation”). 
The specification does not correlate the mouse cells or conditions to any other mammalian species, specifically humans as described by Rombaut as unpredictable. The specification does not correlate obtaining HFGSCs to obtaining the “germ cell-like cell” (GSLCs) described by Ge (2014), the well-known SSCs described by Kanatsu-Shinohara (2003), or to primary spermatids (also well-known in the art as a precursor to spermatids). 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to perform the method of claim 1 in species other than mouse, or obtaining any type of SSC other than HFGSCs. 
Indefiniteness
The rejection regarding the phrase “wherein the spermatogonial stem cells are differentiated into functional sperm and have ability to produce viable offspring” has been withdrawn in view of the amendment. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a “hair follicle-derived germ stem cell” (HFGSC) cannot be determined as required in claim 8. 
HFGSCs capable of becoming spermatocytes are a product-by-process. The structures/functions that define HFGSCs as compared to other germ stem cells capable of becoming spermatocytes is not defined in the specification or the art at the time of filing. 
HFGSCs capable of becoming spermatocytes appear to be a species of “Spermatogonial stem cells” (SSCs) which encompasses at least 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, and 
iv) hair follicle derived germ stem cell-like cells (HFGSCs) capable of becoming functional sperm as described by applicants on pg 30, last paragraph. 
However, applicants do not teach the structures that distinguish HFGSCs capable of becoming spermatocytes from GSLCs, SSCs well-known in the art, or primary spermatocytes. Nor do applicants teach whether germ stem cells having the same structure function can be derived from other tissues. Without such a definition, those of skill would not be able to determine when they were infringing on the claim, especially when a cell having the same structure/function is transdifferentiated from a different type of tissue. 

Claim Rejections - 35 USC § 102
Pending rejections
Claim 6 remains under 35 U.S.C. 102a1 as being anticipated by Yuanchao (CN103146644). 
Yuanchao transdifferentiated mouse hair follicle stem cells into PGCs capable of becoming spermatocytes upon implantation into testes of a mouse (paragraph 4). The culture conditions included FGF (end of para 8). The PGCs of Yuanchao are equivalent to the SSCs claimed because they are capable of becoming spermatocytes upon implantation into testes of a mouse (pg 28, Example 8, “Confirmation of Fertility of Hair Follicle-Derived Germline Stem Cells (HFGSCs)”). The PGCs described by Yuanchao inherently MUST have decreased methylation of PEG1 and PEG3 and increased methylation of H19 and IGF2 genes because they are capable of becoming spermatozoa. The presence/absence of any combination of GDNF, GFRα1, bFGF, or feeder cells in the transdifferentiation medium in claim 1 does not impart any specific structure/function to a spermatogonial stem cell in claim 6 that distinguishes it from the PGCs capable of becoming spermatocytes described by Yuanchao. Accordingly, the hair follicle-derived PGCs capable of becoming spermatocytes described by Yuanchao are equivalent to the hair follicle-derived spermatogonial stem cell capable of becoming spermatocytes in claim 6.
Response to arguments
Applicants argue Yuanchao did not teach mammalian hair follicle cells transdifferentiating into “specific SSCs”. Applicants’ argument is not persuasive. Applicants describe the resultant cells as hair follicle-derived germ stem cells (HFGSCs); therefore, did not teach mammalian hair follicle cells transdifferentiating into “specific SSCs”. Yuanchao used mouse hair follicles for transdifferentiation. The medium used does not distinguish the structure/function of the resultant cells claimed from the cells described by Yuanchao capable of becoming spermatocytes. 
Applicants argue HFGSCs of claim 6 are novel cells. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from those of Yuanchao. The cells of Yuanchao are derived from hair follicles and are capable of becoming spermatocytes which is the same as HFGSCs. 
 
Claim 6 remains rejected under 35 U.S.C. 102a1 as being anticipated by Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Wei used spermatogonial stem cell culture medium comprising STO with GDNF, FGF2, GFRA1 (pg 4, 1st full paragraph) or genetically modified STO feeder cells that express exogenous GDNF (pg 10-11) to maintain mouse spermatogonial stem-like cells. FGF2 was formerly known as bFGF as claimed. The cells were implanted into the testes of mice and were capable of becoming spermatocytes (pg 3-4, “Functional validation of stemness for cultured germ cells”). The spermatogonial stem-like cells of Wei are equivalent to the SSCs claimed because applicants’ cells are “germline stem cell-like cells expressing germline stem cell-like morphologies, sizes, and spermatogonia specific genes” (pg 9, lines 17-19) capable of becoming spermatocytes upon implantation into testes of a mouse (pg 28, Example 8, “Confirmation of Fertility of Hair Follicle-Derived Germline Stem Cells (HFGSCs)”). The spermatogonial stem-like cells described by Wei inherently MUST have decreased methylation of “maternal imprinting genes” PEG1 and PEG3 and increased methylation of “paternal imprinting genes” H19 and IGF2 genes because they are capable of becoming spermatozoa. The fact that the cells claimed are derived from hair follicles does not impart any specific structure/function to a spermatogonial stem cell in claim 6 that distinguishes them from the spermatogonial stem-like cells capable of becoming spermatocytes described by Wei. Accordingly, the spermatogonial stem-like cells capable of becoming spermatocytes described by Wei are equivalent to the hair follicle-derived spermatogonial stem cell capable of becoming spermatocytes in claim 6.
Response to arguments
Applicants argue Wei did not teach mammalian hair follicle cells transdifferentiating into SSCs. Applicants’ argument is not persuasive. The SSCs capable of becoming spermatocytes have the same structure/function as those claimed. 
Applicants argue HFGSCs of claim 6 are novel cells. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the SSCs of Wei. The cells of Wei are capable of becoming spermatocytes which is the same as HFGSCs.

Claim 6 remains rejected under 35 U.S.C. 102a1 as being anticipated by Easley (Cell Reports, 2012, Vol. 2, pg 440-446). 
Easley cultured mouse pluripotent stem cells (PSCs) in spermatogonial stem cell medium containing bFGF, GDNF, sodium selenite, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, linolenic acid such that UTF1-, PLZF-, and CDH1-positive spermatogonia-like cells were obtained (abstract; pg 442, “hPSC Differentiation in SSC Conditions Generates Cells that Express Markers for Spermatogonia”; Fig. 2). 
The cells were capable of becoming HIWI- and HILI-positive spermatocyte-like cells (abstract; pg 442, col. 2, 1st full para) and haploid cells expressing acrosin, transition protein 1, and protamine 1 (abstract; pg 442, “SSC Conditions Yield Postmeiotic, Acrosin-PositiveCells”) which is equivalent to “functional sperm and ability to produce viable offsprings” as required in claim 1.
The spermatogonial stem-like cells of Easley are equivalent to the SSCs claimed because applicants’ cells are “germline stem cell-like cells expressing germline stem cell-like morphologies, sizes, and spermatogonia specific genes” (pg 9, lines 17-19) capable of becoming spermatocytes upon implantation into testes of a mouse (pg 28, Example 8, “Confirmation of Fertility of Hair Follicle-Derived Germline Stem Cells (HFGSCs)”). The spermatogonial stem-like cells described by Easley inherently MUST have decreased methylation of “maternal imprinting genes” PEG1 and PEG3 and increased methylation of “paternal imprinting genes” H19 and IGF2 genes because they are capable of becoming spermatozoa. The fact that the cells claimed are derived from hair follicles in the presence of any combination of GDNF, GFRα1 and bFGF does not impart any specific structure/function to a spermatogonial stem cell in claim 6 that distinguishes it from the spermatogonial stem-like cells capable of becoming spermatocytes described by Easley. Accordingly, the spermatogonial stem-like cells capable of becoming spermatocytes described by Easley are equivalent to the hair follicle-derived spermatogonial stem cell capable of becoming spermatocytes in claim 6.
Response to arguments
Applicants argue Easley did not teach mammalian hair follicle cells transdifferentiating into SSCs. Applicants’ argument is not persuasive. The SSCs capable of becoming spermatocytes have the same structure/function as those claimed. 
Applicants argue HFGSCs of claim 6 are novel cells. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the SSCs of Easley. The cells of Easley are capable of becoming spermatocytes which is the same as HFGSCs.

Claim 6 remains rejected under 35 U.S.C. 102a1 as being anticipated by Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9). 
Ge isolated human fetal skin-derived stem cells (hfSDSCs) that differentiate into male “hGCLCs in vitro under appropriate conditions” (abstract). Ge described using spermatogonial stem cell (SSC) medium containing GDNF (“Diff 1 medium is the same as mouse spermatogonia stem cell medium supplemented with GDNF” - pg 7, end of 1st full paragraph). Ge taught “[o]bviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are derived from hair follicle cells as required in claim 1. The hGCLCs described by Ge inherently MUST have the methylation pattern claimed and be capable of differentiating into functional sperm as claimed because they are derived from hair follicle cells using SSC medium and because applicants teach the means by which Ge derived the hGCLCs as being part of the invention. The fact that the cells claimed are derived from hair follicle stem cells in the presence of any combination of GDNF, GFRα1 and bFGF does not impart any specific structure/function to the spermatogonial stem cell in claim 6 that distinguishes it from the hGCLCs described by Ge. Accordingly, the hGCLCs described by Ge are equivalent to the hair follicle-derived spermatogonial stem cell capable of becoming spermatocytes in claim 6.
Response to arguments
Applicants argue Ge did not teach mammalian hair follicle cells transdifferentiating into SSCs. Applicants’ argument is not persuasive. The hGCLCs capable of becoming spermatocytes have the same structure/function as those claimed. 
Applicants argue HFGSCs of claim 6 are novel cells. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the hGCLCs of Ge. The cells of Ge are capable of becoming spermatocytes which is the same as HFGSCs.

Claim Rejections - 35 USC § 103
Withdrawn rejection 
The rejection of claims 1, 3, 6 under 35 U.S.C. 103 as being unpatentable over Yuanchao (CN103146644) in view of Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) has been withdrawn because claim 1 requires using GDNF, GFRα1, and bFGF, and the combined teachings of Yuanchao and Ge are limited to using bFGF and GDNF.
The rejection of claims 1, 3-7 under 35 U.S.C. 103 as being unpatentable over Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) in view of Martin (BioMed International, 2013, Vol. 2013, Article 384734, pg 1-9) has been withdrawn because claim 1 requires using GDNF, GFRα1, and bFGF, and the combined teachings of Ge and Martin are limited to using bFGF and GDNF. 
The rejection of claims 1, 3, 6 under 35 U.S.C. 103 as being unpatentable over Mazaheri (Avicenna J. Med. Biotech., 2012, Vol. 4, No. 2, pg 55-63) in view of Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) has been withdrawn because claim 1 requires using GDNF, GFRα1, and bFGF, and the combined teachings of Mazaheri and Ge are limited to using bFGF and GDNF. 
Pending rejection 
Claims 1, 3-7 remain and claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Claim 1 requires using GDNF, GFRα1, and bFGF.
Ge differentiated human fetal skin-derived stem cells (hfSDSCs) into male “hGCLCs in vitro under appropriate conditions” (abstract) using spermatogonial stem cell (SSC) medium containing GDNF (“Diff 1 medium is the same as mouse spermatogonia stem cell medium supplemented with GDNF” - pg 7, end of 1st full paragraph). Ge taught “[o]bviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are derived from hair follicle cells. 
Ge did not teach using GFRα1, bFGF and feeder cells as encompassed by claim 1. 
However, Wei used spermatogonial stem cell culture medium comprising STO feeder cells, GDNF, FGF2, GFRA1 (pg 4, 1st full paragraph) to maintain mouse spermatogonial stem-like cells. The cells were implanted into the testes of mice and were capable of becoming spermatocytes (pg 3-4, “Functional validation of stemness for cultured germ cells”). FGF2 was formally known as bFGF. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate hair follicle stem cells in SSC media containing GDNF to obtain germ stem cells described by Ge using SSC media comprising GDNF, bFGF, GFRA1, and STO feeder cells to obtain spermatogonial stem-like cells capable of becoming spermatocytes described by Wei. Those of ordinary skill in the art at the time of filing would have been motivated to replace the SSC medium of Ge with the SSC medium of Ge to more closely reflect spermatogenesis conditions and to ensure production of stem cells capable of becoming functional sperm. 
The spermatogonia-like stem cells capable of becoming sperm obtained by the combined teachings of Ge and Wei inherently MUST have the methylation pattern claimed because they are derived from hair follicle stem cells using SSC differentiation medium comprising STO feeder cells, GDNF, FGF2, GFRA1 as encompassed by claim 1. Accordingly, the spermatogonia-like stem cells described by the combined teachings of Ge and Wei are equivalent to the hair follicle-derived spermatogonial stem cells capable of becoming spermatocytes in claims 1 and 6.
Claim 3 has been included because the combined teachings of Ge and Wei did not teach using mouse serum which is equivalent to a spermatogonia stem cell media that is “mouse serum-free medium” as claimed. 
Claim 4 has been included because the feeder cells of Wei were STO cells. 
Claim 5 has been included because Wei taught the SSC media supported the stem cells for 3 months (abstract); therefore, Wei cultured the cells for “3-5 weeks” and then some. 
Claim 6 has been included because the combined teachings of Ge and Wei taught the combination of method steps claimed and used by applicants to obtain SSCs as claimed, because the combined teachings of Ge and Wei taught making SSCs from hair follicle stem cells using STO feeders, GDNF, FGF2, and GFRA1 and that the SSCs are capable of becoming sperm cells. 
Claim 7 has been included because the combined teachings of Ge and Wei taught using at least one of GDNF, GFRα1, or bGFG and culturing the cells for 3-5 weeks. 
Claim 8 has been included for reasons set forth above. In particular, the cells obtained by the combined teachings of Ge and Wei have the same structure/function as HFGSCs for reasons set forth above. 
Claim 9 has been included because applicants state “feeder cells are known to secrete trophic factors” including wingless-type MMTV integration site family (Wnt), bone morphogenic proteins (BMPs), transforming growth factor β, and extracellular matrix (pg 8-9). 
Response to arguments
Applicants argue the combined references did not teach mammalian hair follicle cells transdifferentiating into SSCs. Applicants’ argument is not persuasive. The hGCLCs capable of becoming spermatocytes have the same structure/function as those claimed. 
Applicants argue the combined teachings did not result in HFGSCs. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the cells obtained by the combined teachings of Ge and Wei. The cells obtained by the combined teachings of Ge and Wei are capable of becoming spermatocytes which is the same as HFGSCs.

Claims 1, 3-7 remain and claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuanchao (CN103146644) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Yuanchao transdifferentiated mouse hair follicle stem cells into PGCs capable of becoming spermatocytes upon implantation into testes of a mouse (paragraph 4). The culture conditions included FGF (end of para 8). The PGCs of Yuanchao are equivalent to the SSCs claimed because they are capable of becoming spermatocytes upon implantation into testes of a mouse (pg 28, Example 8, “Confirmation of Fertility of Hair Follicle-Derived Germline Stem Cells (HFGSCs)”). 
Yuanchao did not teach the cells were cultured in GDNF, bFGF, and GFRA1 on feeder cells as required in claim 1 for 3-5 weeks as required in claim 5. 
However, Wei used spermatogonial stem cell culture medium comprising STO feeder cells, GDNF, FGF2, GFRA1 (pg 4, 1st full paragraph) to maintain mouse spermatogonial stem-like cells. The cells were implanted into the testes of mice and were capable of becoming spermatocytes (pg 3-4, “Functional validation of stemness for cultured germ cells”). FGF2 was formally known as bFGF. Wei taught the spermatogonia stem cell media supported the stem cells for 3 months (abstract); therefore, Wei cultured the cells for “3-5 weeks” and then some which is equivalent to claim 5. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate hair follicle stem cells in differentiation media containing FGF to obtain germ stem cells capable of becoming sperm as described by Yuanchao using SSC media comprising GDNF, bFGF, GFRA1, and STO feeder cells to obtain spermatogonial stem-like cells capable of becoming spermatocytes described by Wei. Those of ordinary skill in the art at the time of filing would have been motivated to replace the SSC medium of Ge with the SSC medium of Ge to more closely reflect spermatogenesis conditions and to ensure production of stem cells capable of becoming functional sperm. 
The stem cells obtained by the combined teachings of Yuanchao and Wei inherently MUST have decreased methylation of “maternal imprinting genes” PEG1 and PEG3 and increased methylation of “paternal imprinting genes” H19 and IGF2 genes because they are made using the steps of claims 1 or 7 and because Yuanchao and Wei obtained stem cells capable of becoming spermatozoa. 
Claim 8 has been included for reasons set forth above. In particular, the cells obtained by the combined teachings of Yuanchao and Wei have the same structure/function as HFGSCs for reasons set forth above. 
Claim 9 has been included because applicants state “feeder cells are known to secrete trophic factors” including wingless-type MMTV integration site family (Wnt), bone morphogenic proteins (BMPs), transforming growth factor β, and extracellular matrix (pg 8-9). 
Response to arguments
Applicants argue the combined references did not teach mammalian hair follicle cells transdifferentiating into SSCs. Applicants’ argument is not persuasive. The hGCLCs capable of becoming spermatocytes have the same structure/function as those claimed. 
Applicants argue the combined teachings did not result in HFGSCs. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the cells obtained by the combined teachings of Yuanchao and Wei. The cells obtained by the combined teachings of Yuanchao and Wei are capable of becoming spermatocytes which is the same as HFGSCs.

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi (Animal Reprod. Sci., 2014, Vol. 147, No. 1-2, pg 74-85) differentiated chicken ES cells into spermatogonial stem cells using feeder cells. 
Brinster (20070192881) cultured spermatogonial cells in spermatogonial stem cell medium comprising STO feeder cells, GDNF, GFRα1, and bFGF (description of Fig. 10A-10E, 13).  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632